Citation Nr: 1008305	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
pension benefits in an amount calculated as $13,759.

(The issue of entitlement to compensation under 38 U.S.C. 
§ 1151 for bilateral optic atrophy and arteriolar attenuation 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
October 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the of the 
Committee on Waivers & Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

The Veteran's actions leading to the overpayment of pension 
benefits in an amount calculated as $13,759 constitute 
misrepresentation or bad faith.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
compensation benefits in an amount calculated as $13,759 are 
not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The VCAA and implementing regulation do not apply in 
waiver cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. 
Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. 
§ 5302 (West 2002).  Accordingly, the Board will proceed to 
address the merits of the appeal.

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.



Analysis

The Veteran was awarded VA pension benefits effective March 
1, 1999, based on his reported income of zero, and effective 
September 1, 1999, based on his only reported income being 
from Social Security Administration (SSA) benefits.  VA award 
letters dated in December 1999 and August 2002 informed the 
Veteran that his pension was based on total family income 
from all sources and of the requirement that he immediately 
notify VA of any income or receipt of income from sources 
other than his reported SSA benefits.  On a Financial Status 
Report dated in September 2002, the Veteran reported that his 
only income was from VA pension and SSA benefits, and he 
wrote "N/A" in the block for reporting his employment 
during the past two years.

In a May 2003 letter, VA notified the Veteran that it had 
received verification of his receipt of $4,990 of self 
employment income for the year 2000.  In documentation 
received by VA in August 2003, the Veteran confirmed his 
receipt of the $4,990 self-employment income.  In an October 
2003 letter, VA informed the Veteran that it proposed to 
reduce his benefits in accordance with the new information 
regarding his income, which would result in an overpayment of 
benefits.  In a January 2004 letter, VA informed the Veteran 
that it had reduced his pension benefits in accordance with 
the October 2003 proposal.  In February 2004, the Veteran 
requested waiver of the overpayment.

Also, in February 2004, the Veteran submitted tax returns 
showing that he earned net profits for his businesses of $325 
in 2001 and $4,457 in 2002.  The Veteran also submitted a 
February 2004 statement indicating that he would only have 
SSA income for 2003 and 2004.

In a March 2004 award adjustment, VA calculated a $13,759 net 
overpayment balance for the period of February 1, 2000, to 
February 29, 2004.  Such overpayment balance was based on the 
calculation of the Veteran's previously unreported income of 
$4,990 beginning February 1, 2000, $325 beginning February 1, 
2001, and $4,457 beginning February 1, 2002.  In the March 
2004 letter informing the Veteran of the award adjustment, VA 
also informed the Veteran that it would continue to count 
$4,457 as his annual earned income until he submitted his tax 
forms and schedules for 2003 verifying his actual earned 
income.  The Veteran has not submitted his 2003 income tax 
forms to support his claim.

In its May 2004 decision, the Committee on Waivers & 
Compromises denied waiver of overpayment on the basis that 
the Veteran's actions in failing to inform VA promptly of his 
receipt of earned income for the years 2000, 2001, and 2002, 
misrepresenting his employment history of the past two years 
as "N/A" on his September 2002 Financial Status Report, and 
deliberately negotiating VA pension benefit checks that he 
knew were being paid based on his only reported income from 
SSA benefits when he in fact earned income from self 
employment, constituted bad faith on the part of the Veteran.  
However, the Committee on Waivers & Compromises also 
reiterated in its decision that the Veteran could submit 
documentation, such as his 2003 income tax return, supporting 
his claim that he had no income other than his SSA benefits 
in 2003 and expected the same for 2004.  The Committee 
indicated that such documentation could reduce the Veteran's 
overpayment after February 2003 and increase the Veteran's 
monthly pension award. 

After reviewing the record, the Board finds that the 
Veteran's actions leading to the overpayment of pension 
benefits in an amount calculated as $13,759 constitute 
misrepresentation or bad faith.

The Board agrees with the Committee on Waivers & Compromises 
that although the Veteran was informed in the December 1999 
and August 2002 award letters that his pension was based on 
total family income from all sources and of the requirement 
that he immediately notify VA of any income or receipt of 
income from sources other than his reported SSA benefits, he 
failed to inform VA of his receipt of earned income for the 
years 2000, 2001, and 2002 until VA notified the Veteran that 
it had received verification of his receipt of $4,990 of self 
employment income for the year 2000.  Moreover, despite the 
Veteran's reported income from self-employment on his 2000, 
2001, and 2002 tax returns, the Veteran represented his 
employment history of the past two years as "N/A" on his 
September 2002 Financial Status Report.

After weighing the evidence of record, the Board finds that 
such actions by the Veteran were undertaken with intent to 
seek the unfair advantage of receiving VA pension benefit 
checks paid based only on his income from SSA benefits when 
he in fact earned income from self employment, which he knew 
would result in an overpayment of VA pension benefits.  Such 
overpayment resulted in a loss to the government.  
Accordingly, waiver of recovery of the overpayment of pension 
benefits in an amount calculated as $13,759 must be denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in an amount calculated as $13,759 is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


